--------------------------------------------------------------------------------

Exhibit 10.2
 
 
 
 
 
 
 












 
PLEDGE OF SHARES
 


 
 
between


 
 
GENCO SHIPPING & TRADING LIMITED,

 
 
as Pledgor


 
 
and

 
 
DNB NOR BANK ASA,
Grand Cayman Branch
as Security Trustee,


 
 
as Pledgee




 
May 3, 2007









--------------------------------------------------------------------------------




 
PLEDGE OF SHARES
 
THIS PLEDGE OF SHARES (hereinafter, this "Pledge Agreement") is made this 3rd
day of May, 2007, between GENCO SHIPPING & TRADING LIMITED, a corporation
organized and existing under the laws of the Republic of the Marshall Islands
with offices at 299 Park Avenue, 20th Floor, New York, New York 10171 (herein
called the "Pledgor"), and DNB NOR BANK ASA, Grand Cayman Branch, a corporation
organized and existing under the laws of the Kingdom of Norway, in its capacity
as security trustee (herein called the "Pledgee"), for and on its own behalf and
on behalf of the Administrative Agent, as defined below, and the Lenders, as
defined below, (together, the "Creditors").
 
WITNESSETH:
 
WHEREAS:
 
A.  Pursuant to a promissory note dated as of May 3, 2007 (the "Promissory
Note"), issued to the Pledgor to the order of the Pledgee evidencing a loan to
the Pledgor, as borrower, by (1) the Pledgee as administrative agent (in such
capacity, the “Administrative Agent”), security trustee (in such capacity, the
“Security Trustee”) for the Lenders, as defined below, joint mandated lead
arranger and joint bookrunner,  (2) Nordea Bank Norge ASA, Grand Cayman Branch,
as joint mandated lead arranger and joint bookrunner, and (3) the banks and
financial institutions listed on Schedule 1 of the Promissory Note, as lenders
(together with any bank or financial institution which becomes a lender by
assignment or otherwise, the "Lenders"),  the Administrative Agent and the
Security Trustee have agreed to serve in such capacities under the Promissory
Note and the Lenders have agreed to provide to the Borrower a loan in the
aggregate amount of up to US$155,000,000 (the "Loan");
 
B.  It is a condition to the Lenders’ agreement to make any Advance under the
Loan available to the Pledgor under the Promissory Note that the Pledgor execute
and deliver to the Pledgee, as security for the obligations of the Pledgor to
the Security Trustee, the Administrative Agent and the Lenders (together, the
“Creditors”), a pledge of all of the Pledgor's right, title and interest in and
to the all of the shares that it now owns or in the future acquires (the
“Pledged Shares”) in Jinhui Shipping and Transportation Limited (the "Pledged
Company");
 
C.  As of the date hereof, the Pledgor is the registered and beneficial owner of
4,131,000 shares (the “Currently Owned Shares”) of Pledged Company;
 
D.  The Pledgor hereby covenants that it will execute and deliver a pledge
agreement, substantially in the form of this Pledge Agreement (or a supplement
hereto), over all shares of the Pledged Company that the Pledgor acquires after
the date of this Pledge Agreement and prior to the Termination Date (as defined
in the Note); and
 
E.  The Pledgor will obtain benefits as a result of the consummation of the
transactions under the Promissory Note and, accordingly, desires to enter into
this Agreement in order to satisfy the conditions described in the Promissory
Note.
 
 
 

--------------------------------------------------------------------------------


 
 
NOW, THEREFORE, in consideration of the premises, the Pledgor agrees with the
Pledgee as follows:
 
1.  Defined Terms.  Unless otherwise defined herein, terms defined in the
Promissory Note shall have the same meanings when used herein.
 
2.  Grant of Security.  As security for (a) the full and prompt payment to the
Pledgee and the Creditors of all sums owing by the Pledgor to the Creditors
whether for principal, interest, fees, expenses or otherwise, under and in
connection with the Promissory Note, and the other Security Documents to which
they are a party or otherwise due the punctual performance by the Pledgor of its
obligations in connection therewith, and (b) the due and punctual performance by
the Pledgor of all its obligations under this Pledge Agreement (all of the above
under (a) and (b) now or hereafter existing, hereinafter together called the
"Obligations"), the Pledgor hereby pledges and assigns to the Pledgee the
Pledged Shares and hereby grants to the Pledgee a first lien on, and first
security interest in, the Pledged Shares.
 
3.  Pledge Documents.  As soon as practicable, but in any event within thirty
(30) days of the execution of this Pledge Agreement, the Pledgor shall execute
and deliver to the Pledgee a control agreement in form and substance
satisfactory to the Mandated Lead Arrangers over the Pledgor’s Norwegian Central
Securities Depository Account with the Pledgee.
 
4.  Representations and Warranties.  The Pledgor represents and warrants that:
 
 
(i)  
it is the legal and beneficial owner of, and has good and marketable title to,
the Currently Owned Shares, subject to no pledge, lien, mortgage, hypothecation,
security interest, charge, option or other encumbrance whatsoever, except the
lien and security interest created by this Pledge Agreement;

 
 
(ii)  
it has full power, authority and legal right to execute, deliver and perform
this Pledge Agreement and to create the collateral security interest for which
this Pledge Agreement provides;

 
 
(iii)  
as of the date hereof,  the Pledgor has not entered into any voting trusts or
other shareholder agreements or arrangements relating to any of the Currently
Owned Shares;

 
 
(iv)  
this Pledge Agreement constitutes a valid obligation of the Pledgor, legally
binding upon it and enforceable in accordance with its terms;

 
 
(v)  
the pledge, hypothecation, and assignment of the Pledged Shares pursuant to
and/or described in this Pledge Agreement creates a valid first perfected
security interest in each of the Pledged Shares and the proceeds thereof;

 
 
 
 
2

--------------------------------------------------------------------------------


 
 
(vi)  
no consent of any other party (including stockholders of the Pledgor) is
required in connection with the execution, delivery, performance, validity,
enforceability or enforcement of this Pledge Agreement, and no consent, license,
approval or authorization of, or registration or declaration with, any
governmental authority, bureau or agency is required in connection with the
execution, delivery, performance, validity, enforceability or enforcement of
this Pledge Agreement;

 
 
(vii)  
the execution, delivery and performance of this Pledge Agreement will not
violate or contravene any provision of any existing law or regulation or decree
of any court, governmental authority, bureau or agency having jurisdiction in
the premises or of the Articles of Incorporation, by-laws or other charter
documents of the Pledgor or of any mortgage, indenture, security agreement,
contract, undertaking or other agreement to which the Pledgor is a party or
which purports to be binding upon it or any of its properties or assets and will
not result in the creation or imposition of any lien, charge or encumbrance on,
or security interest in, any of its properties or assets pursuant to the
provisions of any such mortgage, indenture, security agreement, contract,
undertaking or other agreement; and

 
 
(viii)  
the representations and warranties set forth in Section 6 of the Promissory Note
insofar as they relate to the Pledgor are true and complete and the Pledgor will
comply with each of the covenants set forth in the Promissory Note which are
applicable thereto.

 
 
5.  Covenants.  The Pledgor hereby covenants that during the continuance of this
Pledge Agreement:
 
 
(i)  
it shall warrant and defend the right and title of the Pledgee conferred by this
Pledge Agreement in and to the Pledged Shares at the cost of the Pledgor against
the claims and demands of all persons whomsoever;

 
 
(ii)  
except as herein provided or as provided in the Promissory Note, without the
prior written consent of the Pledgee, it shall not sell, assign, transfer,
charge, pledge or encumber in any manner any part of the Pledged Shares or
suffer to exist any encumbrance on the Pledged Shares;

 
 
(iii)  
without the prior written consent of the Pledgee, it will not amend or modify
any articles of incorporation, charter documents or bylaws relating to the
Pledged Company;

 
 
 
 
3

--------------------------------------------------------------------------------


 
 
(iv)  
without the prior written consent of the Pledgee, it shall not vote the Pledged
Shares of any Pledged Company in favor of the dissolution, liquidation,
consolidation with or merger into, any corporation, or merge any corporation
into it, except that the Pledgor shall be permitted to merge the Pledged Company
into itself or consolidate the Pledged Company with any subsidiary or affiliate
so long as no Event of Default would result therefrom; and

 
 
(v)  
without the prior written consent of the Pledgee, it shall not take from the
Pledged Company any undertaking or security in respect of its liability
hereunder or in respect of any other liability of the Pledged Company to the
Pledgor and the Pledgor shall not prove nor have the right of proof, in
competition with the Pledgee, for any monies whatsoever owing from the Pledged
Company to the Pledgor, in any insolvency or liquidation, or analogous
proceedings under any applicable law, of the Pledgor.

 
 
6.  Additional Shares.  If the Pledgor purchases or shall otherwise become
entitled to receive or shall receive any shares of stock, options or rights,
whether as an addition to, in substitution of, or in exchange for any of the
Pledged Shares, the Pledgor agrees to accept the same as the agent of the
Pledgee and to deposit the same in the Pledgor’s Norwegian Central Securities
Depository Account for the benefit of the Pledgee, subject to the terms hereof,
as additional collateral security for the Obligations.  Any sums paid upon or in
respect of the Pledged Shares on the liquidation or dissolution of the Pledged
Company shall be paid over to the Pledgee to be held by it as additional
collateral security for the Obligations.
 
7.  Collateral.  All property at any time pledged to the Pledgee hereunder by
the Pledgor (whether described herein or not) and all income therefrom and
proceeds thereof, are herein collectively sometimes called the "Collateral".
 
8.  General Authority.  The Pledgor hereby consents that, without the necessity
of any reservation of rights against the Pledgor, and without notice to or
further assent by the Pledgor, any demand for payment of any of the Obligations
made by the Pledgee or any of the Creditors may be rescinded by the Pledgee or
any of the Creditors and any of the Obligations continued, and the Obligations,
or the liability of the Pledgor and/or the Pledged Company upon or for any part
thereof, or any other collateral security or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised, waived, surrendered, or released by the
Pledgee or any of the Creditors, and any guarantees and any other collateral
security documents executed and delivered by the Pledgor and/or the Pledged
Company or any other obligors in respect of the Obligations may be amended,
modified, supplemented or terminated, in whole or in part, as the Pledgee or any
of the Creditors may deem advisable, from time to time, and any other collateral
security at any time held by the Pledgee or any of the Creditors for the payment
of the Obligations (including, without limitation, any collateral security held
pursuant to any other collateral security document executed and delivered
pursuant to the Promissory Note) may be sold, exchanged, waived, surrendered or
released, all without notice to or further assent by the Pledgor or any Pledged
Company, which will remain bound hereunder, notwithstanding any such renewal,
extension,
 
 
 
 
4

--------------------------------------------------------------------------------


 
 
 
modification, acceleration, compromise, amendment, supplement, termination,
sale, exchange, waiver, surrender or release.  The Pledgor waives any and all
notices of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Pledgee or any of the Creditors upon
this Pledge Agreement, and the Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred in reliance upon this
Pledge Agreement, and all dealings between the Pledged Company and the Pledgee
and any of the Creditors shall likewise be conclusively presumed to have been
had or consummated in reliance upon this Pledge Agreement.  The Pledgor waives
diligence, presentment, protest, demand for payment and notice of default or
non-payment to or upon the Pledgor or the Pledged Company with respect to the
Obligations.
 
9.  Voting Rights.  The Pledgee shall receive notice (if the Pledgee has
requested to be provided with such notice) and have the right (but not the
obligation) to vote the Pledged Shares at its own discretion at, any annual or
special meeting, as the case may be, of the shareholders of the Pledged Company,
provided, however, that the Pledgee shall not exercise such right to vote until
such time that default shall have occurred in the payment or performance of the
Obligations and not been remedied to the Pledgee's satisfaction or waived in
writing.
 
10.  Default.  The security constituted by this Pledge Agreement shall become
immediately enforceable on the occurrence of an Event of Default under the
Promissory Note.
 
11.  Remedies.  At any time after the security constituted by this Pledge
Agreement shall have become enforceable as aforesaid, whereupon the security
constituted by this Pledge Agreement shall become enforceable, the Pledgee shall
be entitled, without further notice to the Pledgor:
 
 
(i)  
subject to the limitations of Sections 9-610 and 9-615 of the Uniform Commercial
Code of the State of New York (if applicable), to sell, assign, transfer and
deliver at any time the whole, or from time to time any part, of the Collateral
or any rights or interests therein, at public or private sale or in any other
manner, at such price or prices and on such terms as the Pledgee may deem
appropriate, and either for cash, on credit, for other property or for future
delivery, at the option of the Pledgee, upon not less than 10 days' written
notice (which 10 day notice is hereby acknowledged by the Pledgor to be
reasonable) addressed to the Pledgor at its last address on file with the
Pledgee, but without demand, advertisement or other notice of any kind (all of
which are hereby expressly waived by the Pledgor).  If any of the Collateral or
any rights or interests thereon are to be disposed of at a public sale, the
Pledgee may, without notice or publication, adjourn any such sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, occur at the time and
place identified in such announcement.  If any of the Collateral or any rights
or interests therein shall be disposed of at a private sale, the Pledgee shall
be relieved from all liability or claim for inadequacy of price.

 
 
 
 
5

--------------------------------------------------------------------------------


 
 
At any such public sale the Pledgee may purchase the whole or any part of the
Collateral or any rights or interests purchaser, including the Pledgee should it
acquire the Collateral, at any public or private sale shall hold the property
sold free from any claim or right of redemption, stay, appraisal or reclamation
on the part of the Pledgor which are hereby expressly waived and released to the
extent permitted by applicable law. If any of the Collateral or any rights or
interests therein shall be sold on credit or for future delivery, the Collateral
or such rights or interests in or of the Collateral so sold may be retained by
the Pledgee until the selling price thereof shall be paid by the purchaser, but
the Pledgee shall not incur any liability in case of failure of the purchaser to
take up and pay for the Collateral or rights or interests therein case of any
such failure, such Collateral or rights or interests therein may again be sold
on not less than 10 days' written notice as aforesaid;

   

(ii)  
to exercise all voting and other rights at any meeting of the Pledged Company
and exercise any and all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to the Pledged Shares of the
Pledged Company as if it was the absolute owner thereof, including, without
limitation, the right to exchange at its discretion, the Pledged Shares upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Pledged Company or, upon the exercise by the Pledged Company or the Pledgee
of any right, privilege or option pertaining to the Pledged Interest, and in
connection therewith, to deposit and deliver the Pledged Shares with any
committee, depository, transfer agent, registrar or other designated agency upon
such terms and conditions as it may determine, all without liability except to
account for property actually received by it.

 
In addition to the rights and remedies granted to it in this Pledge Agreement
and in any other instrument or agreement securing, evidencing or relating to any
of the Obligations, the Pledgee shall have rights and remedies of a secured
party under the Uniform Commercial Code of the State of New York.
 
12.  No Duty on Pledgee.  The Pledgee shall have no duty to exercise any of the
aforesaid rights, privileges or options and shall not be responsible for any
failure to do so or delay in so doing.
 
13.  Application of Proceeds.  All moneys collected or received by the Pledgee
pursuant to this Pledge Agreement shall be applied towards amounts owing under
or in connection with the Promissory Note.
 
14.  Termination.  When all of the Obligations shall have been fully satisfied,
the Pledgee agrees that it shall forthwith release the Pledgor from its
Obligations hereunder and the Pledgee, at the request and expense of the
Pledgor, will promptly execute and deliver to the
 
 
6

--------------------------------------------------------------------------------


 
Pledgor a proper instrument or instruments acknowledging the satisfaction and
termination of this Agreement.
 
15.  Further Assurances.  The Pledgor shall from time to time, and at all times
after the security constituted by this Pledge Agreement shall have become
enforceable, execute all such further instruments and documents and do all such
things as the Pledgee may deem desirable for the purpose of obtaining the full
benefit of this Pledge Agreement and of the rights, title, interest, powers,
authorities and discretions conferred on the Pledgee by this Pledge Agreement
including (without limitation) causing the Pledged Company to execute any such
instruments and documents as aforesaid.  The Pledgor hereby irrevocably appoints
the Pledgee its attorney-in-fact for him and in its name and on its behalf and
as its act and deed to execute, seal and deliver and otherwise perfect any deed,
assurance, agreement, instrument or act which it may deem desirable for any of
the purposes of this Pledge Agreement; provided that the Pledgee shall not
exercise such power unless the security constituted by this Pledge Agreement
shall have become enforceable.  The Pledgee shall have full power to delegate
this power of attorney but no such delegation shall preclude the subsequent
exercise of such power by the Pledgee itself or preclude the Pledgee from
subsequent delegation to some other person and any delegation may be revoked by
the Pledgee at any time.
 
16.  No Waiver; Remedies Cumulative and Exclusive.  The Pledgee shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
the Pledgee, and then only to the extent therein set forth.  A waiver by the
Pledgee of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Pledgee would otherwise have
had on any future occasion.  No failure to exercise nor any delay in exercising
on the part of the Pledgee, any right, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are exclusive of any rights and remedies provided by law.
 
17.  Changes in Writing; Successors and Assigns.  None of the terms or
provisions of this Pledge Agreement may be waived, altered, modified or amended
except by an instrument in writing, duly executed by the Pledgee (with the
written consent of the Majority Lenders).  This Pledge Agreement and all
obligations of the Pledgor hereunder shall be binding upon the successors and
assigns of the Pledgor and shall, together with the rights and remedies of the
Pledgee hereunder, inure to the benefit of the Pledgee, and its respective
successors and assigns.
 
18.  Notices. Every notice or demand under this Assignment shall be in writing
(including prepaid overnight courier, facsimile transmission or similar
writing).  Every notice or demand shall be sent as follows:
 
If to the Pledgor:
 
GENCO SHIPPING & TRADING LIMITED
299 Park Avenue, 20th Floor
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
New York, New York 10171
Facsimile No.:  646-443-8551
 
If to the Pledgee:
 
DNB NOR BANK ASA
Grand Cayman Branch
Bank of Butterfield International (Cayman) Ltd
Butterfield House
68 Fort Street
P.O. Box 705GT
George Town, Grand Cayman
British West Indies


With copy to
DNB NOR BANK ASA
200 Park Avenue, 31st Floor
New York, New York 10166-0396
Attn:  Nikolai A. Nachamkin/Cathleen Buckley
nikolai.nachamkin@dnbnor.no
cathleen.buckley@dnbnor.no


Telephone No.  212-681-3800
Facsimile No.  212-681-3900


Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the telecopy number
specified in this Section and telephonic confirmation of receipt thereof is
obtained or (ii) if given by mail, prepaid overnight courier or any other means,
when received at the address specified in this Section or when delivery at such
address is refused.
 
19.  Governing Law.  This Pledge Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law thereof.
 
20.  Submission to Jurisdiction.  The Pledgor hereby irrevocably submits to the
jurisdiction of the courts of the State of New York and of the United States
District Court for the Southern District of New York in any action or proceeding
brought against it by any of the Creditors under this Pledge Agreement or under
any document delivered hereunder and hereby irrevocably agrees that valid
service of summons or other legal process on it may be effected by serving a
copy of the summons and other legal process in any such action or proceeding on
the Pledgor by mailing or delivering the same by hand to the Pledgor at the
address indicated for notices in Section 18.  The service, as herein provided,
of such summons or other legal process in any such action or proceeding shall be
deemed personal service and accepted by the Pledgor as such, and shall be legal
and binding upon the Pledgor for all the purposes of any such action or
proceeding.  Final judgment (a certified or exemplified copy of which shall be
conclusive evidence of the fact and of the amount of any indebtedness of the
Pledgor to the Creditors)
 
 
 
8

--------------------------------------------------------------------------------


 
 
 
against the Pledgor in any such legal action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment.  The Pledgor
will advise the Pledgee promptly of any change of address for the purpose of
service of process.  Notwithstanding anything herein to the contrary, the
Creditors may bring any legal action or proceeding in any other appropriate
jurisdiction.
 
21.  WAIVER OF JURY TRIAL.  EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS PLEDGE AGREEMENT.
 
22.  Severability.  If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed in favor of the Pledgee in order to carry out the
intentions of the parties hereto as nearly as may be possible; and (ii) the
invalidity and unenforceability of any provision hereof in any jurisdiction
shall not affect the validity or enforceability of such provision in any other
jurisdiction.
 
23.  Counterparts.  This Pledge Agreement may be signed in any number of
counterparts, each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
24.  Headings.  In this Pledge Agreement, Section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Pledge Agreement.
 
 
 
 


9

--------------------------------------------------------------------------------




 
 
[THIS PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
10

--------------------------------------------------------------------------------


 
 
IN WITNESS whereof, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.
 
 
        GENCO SHIPPING & TRADING LIMITED
 


 
        By: /s/ John C. Wobensmith
        Name: John C. Wobensmith
        Title: CFO
 


 
        DNB NOR BANK ASA,
        Grand Cayman Branch, as Security Trustee
 


 
        By: /s/ Nikolai A. Nachamkin
        Name: Nikolai A. Nachamkin
        Title: Senior Vice President
 
        By: /s/ Cathleen Buckley
        Name: Cathleen Buckley
        Title: Vice President
 
 
 
 






11
 

 





